DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of 1-13 and 18-28 in the reply filed on 01/26/2022 is acknowledged.
Claims 14-17 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
EXAMINER'S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 14-17 and 29 directed to the inventions of groups II and III non-elected without traverse. Accordingly, claims 14-17 and 29 have been cancelled.
Allowable Subject Matter





The following is an examiner’s statement of reasons for allowance: The disclosures and illustrations of Yoshida (2019/0172733; IDS 05/12/2022) fail to teach and/or suggest the limitations of independent claims 1 and 18. Yoshida is directed to a substrate processing method and apparatus. Yoshida outlines each step of the substrate processing method in Figures 4 and 5A-5M. (Para, 0117-0165). These disclosures and illustrations of Yoshida teach and/or suggest the limitations of claim 1 where, ‘ a substrate processing method for processing a substrate having a surface on which a first region and a second region, in which different substances are exposed, are present, the method comprising: a preprocessing liquid supply step of supplying a preprocessing liquid to the surface of the substrate; a preprocessing film forming step of solidifying or curing the preprocessing liquid supplied to the surface of the substrate and forming a preprocessing film, which holds a first removal target present on the surface of the substrate, on the surface of the substrate; a preprocessing film separating step of supplying a stripping liquid to the surface of the substrate and separating the preprocessing film from the surface of the substrate in a state in which the preprocessing film holds the first removal target; a processing liquid supply step of supplying a processing liquid to the surface of the substrate after the preprocessing film separating step; a processing film forming step of solidifying or curing the processing liquid supplied to the surface of the substrate and forming a processing film, which holds the first removal target present on the surface of the substrate, on the surface of the substrate; and a processing film separating step of supplying the stripping liquid to the surface of the substrate and separating the processing film in a state in which processing film holds the first removal target from the surface of the substrate…’  Still, these disclosures and illustrations of Yoshida fail to teach and/or suggest the limitation of claim 1, ‘…wherein a removal capacity for the processing film to remove the first removal target present in the second region is higher than a removal capacity for the preprocessing film to remove the first removal target present in the second region, and a removal capacity for the preprocessing film to remove the first removal target present in the first region is higher than a removal capacity for the processing film to remove the first removal target present in the first region.’
The disclosures and illustrations of Yoshida in Figures 4 and 5A-5M also teach and/or suggest the limitations of claim 18 where, ‘ a substrate processing method for processing a substrate having a surface having an exposed region in which a specific substance is exposed and a non-exposed region other than the exposed region, the method comprising: a processing liquid supply step of supplying a processing liquid to the surface of the substrate; a film forming step of solidifying or curing the processing liquid supplied to the surface of the substrate and forming a separation target film which holds a first removal target present in the non-exposed region on the surface of the substrate and covers the non-exposed region and a protective film, which covers and protects the exposed region, on the surface of the substrate; a separation target film separating step of supplying a stripping liquid to the surface of the substrate and separating the separation target film from the surface of the substrate in a state in which the separation target film holds the first removal target; a cleaning step of supplying a cleaning liquid to the surface of the substrate. Still, these disclosures and illustrations of Yoshida fail to teach and/or suggest the limitations of claim 18 where the method of claim 18 comprises, ‘… removing a second removal target present on the surface of the substrate by the cleaning liquid after the separation target film separating step; and a protective film removing step of supplying a removing liquid to the surface of the substrate and removing the protective film from the surface of the substrate after the cleaning step.’
The prior art fails to provide other relevant disclosures which either cure the deficiencies of Yoshida or that teach and/or suggest the substrate processing method recited in independent claims 1 and 18.  Therefore, independent claims 1 and 18 as well as claims 2-13 and 19-28 depending therefrom are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899